 1   Robin Samuel (State Bar No. 173090)
     Nicholas O. Kennedy (State Bar No. 280504)
 2   Michael D. Hidalgo (State Bar No. 309792)
     BAKER & MCKENZIE LLP
 3   1901 Avenue of the Stars, Suite 950
     Los Angeles, CA 90067
 4   Telephone: +1 310 201-4728
     Facsimile: +1 310 201-4721
 5   robin.samuel@bakermckenzie.com
     nicholas.kennedy@bakermckenzie.com
 6   michael.hidalgo@bakermckenzie.com

 7   Attorneys for Defendant
     AEG MANAGEMENT OAKLAND, LLC
 8

 9                                  UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN FRANCISCO DIVISION

12

13   TONJA FULLER BRYANT, on behalf of                  Case No. 3:18-cv-06589-YGR
     herself and all others similarly situated and on
14   behalf of the public,                              Date Action Filed: March 5, 2018 (state
                                                        court)
15                  Plaintiffs,
                                                        [PROPOSED] ORDER REMANDING
16          v.                                          CASE AND TAKING MOTIONS OFF
                                                        CALENDAR
17   AEG MANAGEMENT OAKLAND, LLC, a
     California Limited Liability Corporation, and
18   DOES 1 through 50, inclusive,                      Date: January 15, 2019
                                                        Time: 2:00 p.m.
19                  Defendants.                         Place: Crtm. A, 15th Floor
                                                        Judge: Yvonne Gonzalez Rogers
20
                                                        Trial Date:    None set
21

22

23

24

25

26

27

28


                                                                                     [PROPOSED] ORDER
                                                                                       3:18-cv-06589-YGR
 1                                            [PROPOSED] ORDER

 2            Plaintiff Tonja Fuller Bryant (“Plaintiff”) and Defendant AEG Management Oakland, LLC

 3   (“Defendant”), through the respective counsel of record, have filed a stipulation and proposed order

 4   seeking the remand of this case to state court and, if such stipulation is granted, taking off calendar

 5   the pending Motion to Remand (Doc. 18) and Motion to Dismiss (Doc. 8). Having considered the

 6   parties’ stipulation, and FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

 7            1.       This action is hereby remanded to the Superior Court for the State of California,

 8   County of Alameda, for all further proceedings;

 9            2.       The Motion to Remand (Doc. 18) and Motion to Dismiss (Doc. 8) currently

10   scheduled for hearing on January 15, 2019, are advanced to this date and taken off calendar;

11            3.       Each party shall bear its own attorney’s fees and costs in connection with the pending

12   motions and the remand of this action.

13            IT IS SO ORDERED.

14   Dated:        December 14, 2018
                                                            The Honorable Yvonne Gonzalez Rogers
15                                                          United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1
                                                                                              [PROPOSED] ORDER
                                                                                                3:18-cv-06589-YGR
